                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8     SOPHINA PHILIPINA,                               Case No.17-cv-05360-VKD
                                                       Plaintiff,
                                   9
                                                                                          JUDGMENT
                                                 v.
                                  10

                                  11     NANCY A. BERRYHILL,
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              This action having come before the Court on the parties’ cross-motions for summary
                                  14
                                       judgment and the Court having granted plaintiff’s motion and denied defendant’s cross-motion, IT
                                  15
                                       IS ORDERED AND ADJUDGED THAT the Commissioner’s final decision is remanded pursuant
                                  16
                                       to sentence four of 42 U.S.C. § 405(g). This constitutes a final judgment under Federal Rule of
                                  17
                                       Civil Procedure 58, and closes the case and terminates all pending motions.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: March 31, 2019
                                  20

                                  21

                                  22
                                                                                                  VIRGINIA K. DEMARCHI
                                  23                                                              United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
